EXHIBIT A
MASTER COMMERCIAL MOTOR VEHICLE SECURITY AGREEMENT
Agiiicanan Kes 297435 EBective Utne of thes Agreement January 2), 214

LENDERAECURED Panty: BORROWER:
Hitachi Caphal America € orp. JAMS J RANSPORTATION, INC.
800 Connecticur Ave 12400 Rojas De (rir 177

Norwalk Connecticut 06854 Ei Paso, TX 79978-5218

“TY and “ome” meats gach person or entity wha igns thes Agreoment ag a Borrower. {f mors chan OO€ person oF enhiy sigitd as Borrenser, cack ag
thom agrees to keep #1 promises of the Borrower ig this Agreemenz. even if the others donot “You" means the LanderSecured Pany, ienified abeve,
Fuchs Copal Amenes Corp. asd shall include aay assignee of Hhach; Capiad america Carp. whe is the holder of vais Agreement.

We are entaving into thos Master Commercial Mor Vebivle Sales Contest and Security Agreement and Schedude Ne. | tthe “Agreement af os
Bint 16 the time inal we arc entering min one ar mere Wanseetions in wdich you will be providing Rnaneing for my purchase af’ one or more mower velieles
and sty repayment at the Twig wad any celanad charges will be secured by 4 SECRTNY meres: in the purcascadt meter vemicles and rilated personal prmercs.
owned by the. Buch Srancmyg transicnes and dhe apecilic security. agreement Mir thas traasacnan will be weidenced by a sehockde ofdelt and collateral ,
CSebed aie") excested by us thar oun! aly incodponues the provisions of ches Agreemens and thar sets fhoth the specific ems of uke Pathicular tngneing
immnaction. Bach Schedaig shall oe given a designed serail number Gxcem aa otherwise expronly agreed Dy ut, oo Sehedubs shall Mepigre why previdus
Schedule tus shall be m addinen 13 alt previous Schedules /

Where the prowusns ofa Schedule contin: wun the sera of dus Agreement, the provinions af te Sehedide
consilade « conolete ard Rtpdrate Pounding iansactuin abd securit agteswient, eependent of all other Sehedulxa. val without soy fegy
accompanied by an orginally eneceted copy of this Agreement The torms “Security Agremuent.” or “thes Agreement,” when used by
Agreement and all individuet Schedules

One originally exeewed copy of the Schedule shal bs deronunsted “Griaauitly Siecuted Ce oy No Patt angieally exeeuted comes.” and auch
copy shail he retained ty yau (f wore than are eapy uf the Schedule is axcomed by ua. aff such other sapies shall be numbered donseculivele with numbers
greeter van one Only rangisy of posowssion by vou of Originally Execued Copy No | shail he ahtective for pariecting an vent in such Xchedute ie
poseessign,

in exchange Yor the financing bemg prided by yon referenced above and finches dlenuified in euch nthedule a tins Agreement, Lagree ta die
iliowing tems and condisans
} GRANT OF SECURITY. ISTEREST. To secure afl {owe under this Agteentent dud all of pny pawnises jn this Agreemern, } gave you a Mecuriny
interest in the collateral. The “collateral” includes the piaperty howd delew, along with all impresemmenis and anachments © the property, mmumince serlunds,
seplwenients, products and proceeds All vehicles Heed op the Schedules pamela, a “Vehicle “or cullen we “Valpeles
2 AB LIGA TIONS SECURETY “The security weresl in de callaneral secures all debi dasenbed in Bus Agreement and the Schedules ard at of my
printrises under das Agrepment, and alsa secures alt debt ther | awe yOu GOW OF Uf the fturs under additiomal Tnencing tansactons, eany or atherwiga,

3 MISE TOESY i prontise 10 pay the Amounds} Financed, the Finance Charges), and any aher charges authorized under this Agesemert on
she ieenig and candstions see forth aq tig Ageament wid the Schedules aul in accordance with the payment schedules sey torh wt the Schedules, a1 your
odiress notwd abave or at such other address us yoo May spect dom ume wo ime in writing. | cosdersrand thar che Schedsle(s} set Rath the dining and amount
of the payments due under this Agreement.
4 OWNERSHIP AND UF 5 : 5 awn the calluteral. f represent, warrant and promie that: che collmers! will be used 100% Por
business and conimeread surpass and NOT far pemonal, Bunily ar houashald purposes: the collaveral w4i) be kipt ay good condition. repex, and appearence:
the collateral will be used aad openued with care, only by Qualitied personnel in the regular course of my business, che col lmaral will sot he weed dlagaliv: the
collateral shall remem personal propetty and aot become parr of any real property iegandiess of de manner af aftixation; and the coflaters! eall net he nded
ouside ofthe Conmerial United Staws or rasaced mo any focaticn uutsde of the Contmental United Sexes withows your writen permission You ay HEPES
ihe callaveral ot all sensonabic umes and fore ure ui lowe The Callaters) uch mat se used ouside af che Cortinertal Udied Srws Nor wuhilanding dhe
prokibaion tom womovaig the Collmeral Gam the Unwed Sustes, in the event that I contemplate any exporting of the Collaserat Gacuding any techralagy
supptitd as part ofthe Coflatonall, F shall follawy alt proctihies us madred by de US Expan Adavieieranen Regdations and any relaied expan canal aws
and Tegulasens promugated und admimstered by the gavermner: af any countey having juriedionien eer the parties herere ar the eachoes communplated
bere

4 PRESERVATION OF COLLATERAL | wae’ sell or wansir ihe collatens) «Rho your arinen penmussion, { won't allow anyone dae to hack an
uiterest in the collateal exnept you. | agree, at rey oven esperse. tt de everything necessury ar espedient i preserve your secunaty wrercse in the collsierad: ap
dewnd any action, chem ar provecding alleczing dhe cullarsad chiding your steority interest, to gery all of your fogses, costs, exneages ard Suasteaggens
iinchallng atiameys fees equal sa a; least 255% af elf sume anenig ender big ement of perautied ander apphcable law} in er fai Void Makes adler dhe
ootuirence ofa defanl: and jo uimely pay slf taaes, assessments, Lice foes and any exhreet coms incurred nclading, uc awe lanited to boii Wy ateienge
charges, towing charges, parking churgea and Gnes of any other public or privane charges when levied or axsesaid aguinst she colbineral, dive Agreement oF any
accompanying note fwhich obfiganons stall survive the remunerion af this Agreament;, and Ue certificate of title is reqineed or permadied by hw, | shad
obtun such cornficae with resnets to tie collaers seblecting your secumty everest un the cerificae WI da call ee teansfer a Veticle, chis vali not release me
trom may obligations waxder dow Aarremen: ar dhe applicable Schedule, and yiku Dlay Checue me a transter oF equiw fee af $25.06 tor any Vehicle thas ik noe g
heavy comundreial whicle", ar a Ase of £50.06 toy any Vehicle that is a heavy commercial eabiele © “hoewy commernnal vekicie” means: 4) 2 track ee
tractor thet, Gi hes a arose veliculer weight of 1.08) paunds of moc. and (Ti lanor ased for ponsonal, fainily or howwhald ase, or (5) a trader oF ser tracer
designed for use in combination woth a vehicle described is subparagraph (a) For parposes of Ale Agreement, a “Han-heavy commercial vehicle js are
vemele that G}ienot weed for personal, fantily or household use, and (11) dees not mat te dedadion ar gualisestians for a heavy camuercial vebite
& EREPAVMENT 1 can pay alt thar! owe eurly. ds the even af sachs prepayment { uiay be ended to 3 refed creda as provided wm Section 348 16

   

  

: widheie shall
‘een Gd hee
e Shah feter w this

   
 

 

     

 

 

  
 

 

 
 
 
 
 

     
  

 

 

 

or Section 398 121 of the Texas finance Code, ag appheable. | understand that de refaad cvedit wil! he vedared by authorized churzes for aequesuion costs af
S25 for any Value thar ie nate hee commercial veliche, anct $150 for aay Vehivle tat is a heavy sommnercin! vehicle

3. BORROWER'S REPRESTNT a ONS AD WARRANTIES | vepresens aid Warrant ther! the collaeral wes delivered mo and accepted by me
saushicury veaditien, | am juste indebted to youl fy the full arnouns of the deby ser tordh in wach Schedule: except for the seciurwy interest grarned 1 VRE
under this Agreement and in the Schedule. the coflawral is Hee and will be xept tee from all Hens, claines, seouriy miereas andl encumbrances, i
SaLEMeIs Covering ihe eallaterel ar any proceeds theme!’ is ao Ale in fiver of anvene other dain yeu, but if auch one: financing mecernen i
cause if ta be prompt) cemninned or subordingied. all intonnation supplied and sistemcata made by me te any finanes! credit or accounting tatemens or
applicntion tor cred prior 10, conte nporaeousiy with oe subsxpaent ta the executen of dais Agieunen are and sh marten
respects, | hove full power and authorin, io eter ime dus Agreement, and wm danas so dant net widaling any appleshle charters, bdews, regulaions ay sinil
OF guzatiEnal or Bovernuns decumenes, any laws of egulatinns. or any aprecmenis etus lord parties: [heave maker sf scnen necesane yowid Apprapriaie io Mase
dhs Agnemanr my calid apd lending otliganan and agreement, eoloyceable againg se ar accordance wath its seams, Wham an enuny, hove satiled vou ic

BUENO A FA AVE ty ein inguage ton Page

  
   

     

   

    
            

 

 
 

writing at oy shite of organummiin and principal plage af business Gvhucfy is det Goh a6 may addregs in dhis Agreement, and 1 will aw, without your ovier
WOHUER CONSGHL Cause OF perinu a change in tay she of agdnization or principal place of business: fl am an fulividual, | have weutled you of my princi
place af residence (which is vet forth as my address im this Agreement), and | will provide you with wrmen notice af least 30 dave at advance of any change of
ry principal lice of residence : , “
& CONTINUING DBL Y TL agree thar the secur interest granted by me w vou shall continue irrespective of any revaking or redelivery ay
any collateral and ayospactive of ike payment of dhe arnonnt of any debt $0 long as chece are any obligations of any kind, including abhgetions under
guarantees or wssigements, awed by me wo yuu, provided. however, upon any assigmnent of this Agreement by you, the assignee shall thereafter oe deemed wm
be the seeund porty with all of your raghta under this Agreemers for all pueneses

8B. NSCK ANE ‘ SOE fs: | ahail hear all risk of toss of damage tw, of desirection of the collmerat Ai aw own expenses. | ageee
parchase and maintain yoithour die wim of thes Agreement, iaurance agains all nak of loss or physical damage wo che collateral ior dhe 168 insurable value,
plus liebility insurance in at leas Uie amounts shown below, bur ant less than requised by aw in all joriudictions in which the collate! voll be used or
heeased, plus such other insucinee as you may spectly ther time te uaie. al! ws dor and amount with insurers sausfactory ta you. The meurance mac cover
v0ur intesedi m the collateral The ingurer must be eadvorined to de business a: Teeas

  

      

      

 

  

IXEE AMOUNT

Public lability aad preperty damage Adequaw arurance ia cover business acnedics of

{comprehensive general and/or autamobile iabiligy) GV Less thas 30.001 (Clase 1 1a 7}: S 1G 00006
GAW 36.001 or Greater (Class Be $1,060, 01K1,00

combined angle lint (eanprehensive automublle Uabdityy per occurrence

Callision, fire and theft (all risk Noy ieos than the accusl velue of each Velncte fron lane no ies,
an a Hndtine deduaitdts of $1) OXRLOG

For cach Vehicle financed under this Agrcemen: or the Senedales, J grea in promptly delever to yau conificutes, ar if requested, pedicles of
iawrance saisiaciary 1 you. each with # standard long-form moangages endorsement auached therew: showmg ings povable co you or your assigns ag Joss.
payed as thee ieresu: may appear. Each poliey shall provide tax your lraerest 7 the sedicy shail now be bavaldaned by uhe aces, omissions, or neglect of
anyane other than you. aid will contin the insurer's agreement up give at least 30 davs prior written notice you bedare any ann-rereval or cancellacian of or
arty vuigrial change mi the policy oll be effective as ro you, whether sued ron-tenewal, cancellaciod ar change 1s at the direerson of me or the insurer, Your
anceptaned af policies in lester smiounts ar Usks will no be @ euiver of my foregng obliganona Ag to your ioteonat m auch pad ities, so ger at ersignion of
ae Of ty af iy officers, agonis. ginplayess or repeesenuabu shall alfec: che cliivesions off dhe Www to guy che [all antoset of any boos

| atirgec to you any monies thal wide become pavable under deck such policy of insurance, cluding cemrned and uncarned prentiuers, up wi the
arin owing under this Agreement aed the Schevtales. Tveyocally constitute and appoty vou ag my attarney-ie-feer: (a) we bald each original maurence
polio, (oy co make, settle. and adyesr claime cuter cack aoliey of insanann: (¢) a make clammy for wiy monies which iniy becarnes payable under auch
goross and other sisormnce on the collateral including renunied of unewcued premiens, and id) to endarse ony name on any check, dratl of ster inarur
received in payment of clainoy or cehumed or unearned preminunts iawier cach policy aed to anply the faidesw the saymem al the duis oveng to you, provkied,
however, you are under no obligation to de any of the foregoing

HY vou upnly issinaice praceads 1o die arson | awe, they wall Se apples no my paveacats in the reveree anler of when thoy are dus. Uf ave
iuranwe dete net pay ai} bow, Tenast pay what is a ved. Ciner aif armunts owed vender ibss Agreecpemt we Adiy pand. guy reredineia prosecds will be
eid oh me.

£6. FINANCING STA TEMEN I If permitied by law, | anthoree vat ie Mle & financing starement wiih respect te die collec aged oaly by you,
and to fle carbon, phnographic or ether reproductions of thes Agreamen or of a fmmcing stalenxet. At your request, { wil execute any inanuing smtements,
auremmens or donamenw, i: en saustlictory to you, which jae max deem secessary of advisable i cotabligh and miaieain a periaceal securin aneres ce the
sollawal end wall pay che coe: of fling or recording the seme in all public onlires deemed necessary of advisable by you. | also agree tw pay all costs and
expenses curred by you in condudung UCC, tax ar other her searches aging me or che collars: and auch other fees as may be agreed

ay. YOUR BIRT 7O PERFORM MY OBLIGATIONS WT rail w neriore any of my obligations under thes Agreement, moluding sy Tarure to
gurchase insurance Gr give you proof chet L have insurance, or pay ali wxes, assessment, Heense fees and any inisial disect costs incured including, bun nor
limited to repait billy, stotage charges, oveing charges, parking charges end fines or any odher public or private charges when levi! of asseuved against the
wollgieeal, you may pay or perlbren the obligations, including surchasing the required inaurunee, lua shail not be obligated tn de a6, far shy ateours 1 peotaer
your ateren or both, at your opdon, and i shall immediately repay ta Yor any amounts sand by su in such performance, topeler with an admamistatien fee of
$160.35 and imerent ai the default rate.

2 DGEAULT. [valli be in defhuls ef (ah ] de not pay any acount wher due aida respect to any debi cavered by Ns Agteersent , meluding any
Sehedule, (5) {break any promises in tis Agreement or fail io perio any of iy oltigancns wider this Agteenratt, cc) f become insalverit, die ar cease 10
do business as an ongoing concern, (2) any of me collateral js jax or demrayed, 14] 1 make an assignment tor dhe benefit Of creduers OF fake artventage of any
fase for dhe pelley of debtors; (2) a ruates or reeviver is apposed for me of for a wibstanlial gen: of my propery. or | apply for such appomimintt, (2) you
bohteve in good dink: that the praspect of ew paymen: ar periixmance under this Agretenent is impaired, () there 2 a aatarial change er ty management,
ownership or comzal, (2) sf any govenwnental athories appropruscs, conilsenses, regiing or seizes vontrel, custody or possession of any calliteral, (j) if anyone
in the control. custody of pussession wl vey of the collateral is accused or alleged or sharged (whether ar not gubsequertiy arcalgned, indicted or cowawieds by
aay governmental authority io have used any af the collateral at the comeiseion of any crime (other Hens a oedsdemeanor macing violation) (4) 1 defeat under
any other agreamunt ar debt obligation berwean ux (1 As desenmined that] have given you any false nr moretialfy misleading mdbrmauion regarding ow
financial condition, oc fe any guannwor, surety or andomer far me dies, ceuses io do iuaness as 4 going concern or defhudts in any Ushio o¢ obhg@ataw: oved
b) god oF any guuranty Obtained =m commedtian wHh the Lowy in lernwped a Oreached 11 | default yeu can exereuse pour sights and remedies under thia
Agreement wid your other rights undar the law.

 

 

 

 

 

 

 
 

  

   
    

 

 
 

V5 REMELHES If] detaol. m your opuon, with ar withoat nonee 16 ae, vou may esercige any ar all af the following remedies:
ia Decioranan of Defaults, You may declare this Agreement to be m detauh.
ibe Acceleration of Primary Leh You may daclare ail debt aved onder dus Agreement andioy under amy or aH af the Achedules

 

amounbately duc asd payable, and demand char] anmedivesiy pay all abet | owe. You div nor fave i give me nalice that you are
demanding or tend wx dewrand iremmediate payne af that lowe. Ll aanderstand that [am walviag both aly eight ts receive
aotice of your inteat i accelerate and the acteal ecceleration ef the ded thar Lowe you evidenced by tds Agreement andsar the

Schedules, ;
fe} Aeeelonanan af Cater Debt You ray deciate all olker debra then oxing by me us vou io be snonincly due and payable, and demand

hot | moimediately poy aH that | owe. You de net nave to give me modice thar you are demaniling a invert a demand mumediate
pavinent af a chat bawe. EP anderstand that I an weldag both ary right to receive natics of your intent to aeeelerate and the
actual avceleration af aay other denex thet 7 owe you,

a0) Cancsionan of lasurance. Vou cw Guicel a insurance aad erade ony redeed wo ihe debt / ae vou.

; NE Plan Language Loan Past: 3

18

POE

 
fei UCC Righes and aster Rights. Vou may exercae all nigies and comedize of a secured party under the Univoon: Commer:
“ULE aad ane other applicable laws, mchaling with Smarter i) the nahi to require me wa asiemble the collateral
POG dl a Place Ws be desiansiad By vu which feasemably cor verant us hath af us: ang 0) t6 lawtidly a § prenies where
collateral may be withenn sadicsal DROSS and fake powmsion af the collateral fis repossession temedy is funher described in
permgraph 14 belo}
ift Luget Proceeduige, Vou may bring legat Proceedings agamat me w enibece the payrnent ard pesfomnance of tay obligation under chi
Agreement if aby out in the State and venue thar we have yaread apphes to this Agreement, fa the State shoud sm my address sey farey
wg Apreemens, or olhereaye in ah paurt of your chousEg thor has priediccion, :
bs the even you accelerate the debi and demand that} pay afl Lowe, vrad! poy charge me for ay unearned IES, and to he ane riqueed uncer
appliosble taw. you wilt aire me ereddt for flaanoe charues The ncluston ofa wade name or drewion name ip ihe iden Sing information fo: my fur as thes
Agresmant shall nox finde wOur tah, ufier the occurrence al a default, te proceed against all of 7. gegwes, smuthuding thase held or used bey my cli peace oe
ander emother wade or ddasgion pase All or your tights ans remedies are cemubuive and not aleenadive ‘

 
       

 

 

 

if REPOSerssion oF ELECT £5. Our respective sights ond dunes Fegarding a tapossesmen of the Vehicles are sey Tork below
C8] Repossexsion Fl dedauth, YOu May repossess any ofthe Vehictes if 300 G0 so pegertilly. Any assessors,
cqulpenent oF replecemam part chal Side WAU thie tepessessed Vehiole
ob} Eiportiea of Pervens fens. HP any of my personal Kens sre os rhe Fepossessed Vebioles, vou can stare chem for me and give me

  

WHUEN RoRe? at ayy last sddacss shan On vr records souhin 13 days af discowerayg ther you have ney personal tems €o ner ask
fOr diese iemy baek watin 3 days from the day you madd or deliver she AGUCE fo me, you may dispose of then ag appleanie law allows
ie} ify Reh 13 Redeem YOU repossess at take ane of the Vihiedos, pens sell tell me how rauch | fare 2a ay target them beck 1 de nes
hietely Bay you ws dee the Vehicles back, pou. cats vell che Veliele Of take ther action allowed by haw My righr i receem ands whan
the Vehicle is sald or you heve entered mmo « csmmraes te sale ur accepted the Vebigde ax 2H ar paniial asristhcuon of my deb
td} Olspesition of Ue ebicles it do not pay ta get anny feposseseed Vehicles aaek. you cas sett te Veluolos or uke aves Blan aFved
ay daw. You will send aie mOlice at ican 10 days befher cis sell che Velucles You car ase the imdney You get Hott gelleny Ger Vebielgy
8G pay allawwed exgenses and reduce the armuer: Paue, Aland shpenses ar enpanies vou pay as a direct sesult of aking the Velanies,
hokimy sem. preparing then for sate, wl selling therm inelading withan Limiurion YOUr Btirnegs” foes {equal ta ar lease NPM of the
aoht owed # permuted by law) aad all otter legal easts and expetises lacunred by vou. Wary meney a bel sou w IS 4 fo me onkess
YOU BUSY Day It 2 sormeume else, If dhe money tron the sale ws act enough t6 pay ail] owe. | muse aay the rset oF what {owe van phus
jimerest 1Y vou mike ae soli aaty Vehicles, 1 wil} give yoo the aera fies of nile aid any Offer document required iq by state laste recard
& ttansfer of nele.
8 LEGAL LIMITA LIONS ON NOUR RIGHTS: If you do not cate your rights every ame, vou cun will sagerce thet lover You oil exercise aff
of your rights ina inwful way. [do not have to pay fegnee charges or ther ammaans hat are more than the lw allows Tails SFOVHIOD prevails ever ad] ether
Band of this Augeeerar: imcluding the Schedules: and your gota,
58. USSEREST ALTER nerauET- i agree te pay vou pon detaus, weerear an ali sunps then owing by me ive at he ase of 18° per aryaem i?
Ot prolibiied! fry haw, athervase at the highen nme Bet f cay segailly obligate mygel! re pay andor you can legally ealiees. nti pad in Ball. AL amoures
payable hereunder ave payable a your adilress soled above oF at such athor address 3S Sou mhay Sperity frog time us rine ia wneng

   

     
  
  

 

 

   

 

   

 

     
 

iF LATE CHARGE: ir Fou do set receive my cntie payment 13 days after ins due dare { gree to pay you w lane charge egual w 4 af The fat due
insiallment wath such law charge ner t be less than 824 60.
8 AINED RECTLY RIEREST fb acknowledge char, w-secure al 1 awe tader this Agreement and #8 of ny Promises on this Agreement ven,

    

fave retanesd a Hen on ard Sddurity isterest 1 the eotlateral regardless af ay rewking and aaiclivery of the collateral ta me.

Hh TOQUE DISCLAIMER OF WARRANTTE : There are no wameuies other chan those made by the manutheturer of the coikweral |
ACKNOWLEDCE AND AGREP THAT VOU HAVE SOT wapEe AND ARE SOT MAKING AKY REPRESENTATIONS G8 WARRANTIES
EXPRESS OR IMPLIED, as TO rine QUALITY, WORKMANSHIP, DESIGN. MERCHANTABILITY, SUFI AGILITY, OR FITNESS OF THE
COLLATERAL FOR ANY PARTIC ULAR PURPOSE, OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
ISIPLIED SAVE AND EXCEPT THOSE, [F ANY, EXPRESSES ser FORTH IN THIS AGREEMENT. i FURTHER ACKNOWLENGE AND
AGREE THAT YOU SHALL NOP ENDER aNy CIRCUMSTANCES BE LIABLE FOR Wy LOSS GF ANTICIPATORY OR ACTUAL. PROPTTS
O8 POR MWY CONSEQUENTERL BAMAGES OF ANY TyPE WRATSOEVER,

a, INTEGRATION AND SEVERABE TY Cy alise: This Ag: ie (and  atlacbraens meluding the Sehedules: COMaanS the ennye samen
betsgen you aad me cclating w the Sunjel wansacions Many pert of thes Agr MAE 18 OE valid. all other pars stay valid aac change in this Agreemers
mast be On siting and both you and E muse sign it, and if eahet ar us isan SHI. & ahest be signed dy one af ated offieers

 

  

  

 

    
  

 

2 MAINTENANCE GE LIEN 1 an Reponsuble le seeurine te a Hen on the cailateral in fawor of you is proparly tecerded on any isle ei the
collateral and thar suck ben remains in fill force and effect unl all aerounts due w you have been pad ie ddl,

22 MY PRIVACY WAIVER You ay feneve fom and disclose rw ay individual or ehities, ieclading wih lesiarian yess parent or any of
your afiiates or sutwidiaries and any credit reporting agency ar other entity wherhey or no! related ta vou Sar any earpoee, informacion aboie Ry Reco
isedit anphweation and credit expenenee wih you, and | awhortee any such individuals ar entiges 10 release to you any infonmarion related to AMS eotouy,
seed experience and accown. informacion regarding me Thix shall Se conkiang auihargzetion far all present aad Gaure disccosares ag on goeeure
tadormution, credit application and credit experience on me made by yan. o¢ any individuals or Sauilies requested to release sech enfornatam 10 you.
23 ERANSFER SIGHTS You bray wanalir this Agreemens to encther Peron Gr enuty, and Uae person or enti, will have all al vour rig!
priviieges and remedies under this Agreement. Afler asignrnent af d Agreement by sou. vou will mat he the ashignie’s agent Ter ahy papoae and m,
omigauions and Habiries hereunder an the asOunee will be absoluts and aacondanonal and will get be subject oo any abatement, axluction, fecoupmen:,
defense, set-al¥ or comrmerolain avadable wm se for bash of waranty or far aay QUT Rasen whasemer | MAY ROL tanaler ar assign wy rights, dunes ead
Soigarions under des Agreement without your wrinen petnsion.
24. fOLLECTION COSTS. if you Hire an BRomey who i net your eenplavee ta eadatce this Agrewment, 1 ya pay feasoneble avoragys’ Hes ana
COON Coats as the applicakle law allows.
23 NDING NATURE O° ACREEAwT an of the terms ared provisions af this Ageement shell apply wo and bid me ard DH Reis, persona! or
legad represemateves, successors and assigns and shall dene to your benef and the benefit of your successors and assigns.
26 MY WAIVERS. I anderstend tac] have eertaia rights ander the law regardiow exemptions that E may cain ard the way da whieh 6
should give me notice regarding the aveeleration of debt thai i awe. Natwithsraading those rights, and ty the extent permitted by applicable law, by
_ thy Signature on dhis Agreement. 1 ware all SNEMpLInis, BCCePiances, arsmenens, demand for Paymeny, PrHest, notice Of prores!, notice of dishonor, Aotice
of iment 16 aecelerase, nogee of scocleralan in coanadiwn with dis Agreement and the ands: foing debe. andl aay legal acvientt ie enforce ey oblimerons uridey

wis Agreamers, : . e

37 APPLICABLE Law THIS AGRE ENT is EPRECTIVE WHEN Ac TED BY YOU IN YOUR PRINCIIA ©LaCh or BUSINESS ty

CUNNECTICUT AND FEDERAL LAW A 33 CONNECTICUT LAW ADELY TO FOS AGREEMENT eave are dxcep for any prov isans of Texas lay

found wo be numdarary with: ieapees us the anderlyiag runsacnans, or Feeds statacry rowibinns specifically referemmed in Uue Aprooment).

28 AURISBICTION AND Via? ie OF Comnectuan | agree thar s OF proceddings arising a

connection with this Agreement shall he wied and f tigated only in the state and federal Courts tecated is the pee oo WAL OF 22 yeu 3 SA gk ary
Lak TX Plow Language Laon Puge 3

UA EA :

 

 

    

   

 

       
 

  

 

         

   

   

= | subent 1 personal jursiicnen ;

 
 

   
  

       
ather Court te whict vou shal jneate legal a spsiubte DiScenenes ad witick bus subject mauer gutisdiotign aver the erger ws contraveray Panive aie
Heht € atay hawe 6 apnedt lack atin persona iurisdictan: the dooanms af Asn aon VONVERICHS OF tt Shfect WO venue arto seek a trangrar Pemaney Le the
CRON any etiion oY nrsgeeding is hrbught 16 secondance with this pewiaion,

ae MAIVER GF JURY TRL YOU anny ' BOTH HERERY Warve TRIAL BY JURY IN ANY ARTICN,
PROCEL BING OR COUNTERCLAIM BROUGHT BY OR AGAINST EACH OTHER ON, OR I RESPECT GF,
ANY MATTER ARISING OUT OF, RELATING TO OR PERTAINING TO THIS AGREEMENT OR THE
INTERPRETATION, BREACH, ENFORCEMENT OR SURIECT MATTER HEREOF, TRE RELATIONSHIP
BETWEEN US 4S DEBTOR AND SECURED Parry ANDIOR ANY CLADM OF INJURY Of DAMAGE FROM
ANY OTHER RELATIONSHIP BETWEEN OS. EITHER OF US ARE ALTHORIZED TO FILE 4 COPY OF THIS
PARAGRAPH fe ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF OUR WAIVER OF THE RIGHT TO
TRIAL BY JURY.

Se, WARSINGS AND NOTICES TO BORRGWER.:

ia) LABILITY INSURANCE. THIR SCREEMENT DOES NOT (CLUDE INSPRANCE COVERAGE TOR PERSONAL LIABILITY
AND PROPERTY DAMAGE CALSED TO OTHERS,

fh COMPLETE AGREEMENT, | WHA. NOT SIGN THIS AGRERMENT BEFORE TREAD TY OR TPIT CoN rans BLANK SPACES. §
AM ENTITLED TO A COPY OF THE AGREEMENT ESIGS, UNDEN THE LAW [HAVE 4 RIGHT TO Pat OFF IN ADVANCE
ALL THAT 1 OWE ANE UNDER CERTAIN CONDITIONS MAY BE ENTITLED FG OBTAIN 4 PARTIAT. REFUNB OF THE
FINANCE CHARUES, 1 WILL KEE THIS AGREESIENT YO PROTECT WY LEGAL RICHITS.

{i ACKNOWLEDGEMENT OF RECEIPT oF AGBEEMENT, 1 AGREE TO THR TER MS. OF THI AGREEMENT ant
ACRMOAWLEDGE RECEIFY OF 4 COMPLETED CORY OF TT. £CGNFERM THAT BEFORE [SIGNED THIS AGREEMENT, YOU
GAYE TY FO ME, AND EAS PREE TO TAKE TaN REVERW IT.

id) CONSUMER CREDIT COSMISIONER NOTICE. Ts contyct Hitacht Cuplial a merien Corp, ahour this account, caf £66078-422%, Taig
Agreement is coblect ig whole ex ta part ta Tessas jaw whilet & eafareed by the © Cretie € fesioner, MTN. Lamar Bivd,,
Aisin, Texas TEUK4307: 800 SAGAS: (R92) NLIKOS, and cea te Sestacted vetudive ta any iaqudries oc cumplaines,

is} BONA TURES REQUIRED. THs AGREEMENT 18 SOT VALED UNTIL YOR AND TSE ET,

(0 E baveby cdasant te voy obtaining 3 credit repart aa ie end an ¥ perional andine corporate guarkators of aie xt the time of execution herent
Rnd eemi-snauntly ia the event of a defualt ender Hily agreciteat ay any other ciiligatians ef me te 360 Rad any gidranees therefar,
Caples of thi executed agreement iranstiited hy feaslinte treason, eoail ur signasures generated Shrough dlectsanic

igavtucesl i fiahigy shail be considgead arhginals for aff GUrpanes.

 

Dated 12LGH6Y handy acknowdndge covaipa of gp: exact copy Gf chix Agmentent

 

 

 

 

 

 

   
 

    

 

 

 

 

 

 

 

 

LENDER 7 SECURED PARTY: BORROAVER:
HITACHI CAPITAL AMERICA CORP. JAMS TRANSPORTATION, Ts
Mame al ladividialii], cugpiraton or papery ap
Give trade race, fF ay after name. ;
P
a
Sigsiatire:
| Andrea C. Hofer-Yusi redo tl=\\oteada
Name Documentation Manager m = ey
Pike Title:
Dated 29 )/ he eee Dated: C17 Bw
— UF cueporation, authorized oliver past sig and showy gorperate ahs,
U partnershig, pevera) partner must siguy,
(LLC, authoricnd Konager or Meriter waist sig 4
By gxacudlay above, Guyir acknowledges teceipt of 4 vont sepy af
ahs Agresteni _ }

 

{He AD te QAE Xeon isuguagetan Pes

HSC aR

 
